Citation Nr: 0813245	
Decision Date: 04/22/08    Archive Date: 05/01/08	

DOCKET NO.  05-01 283	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected residuals of an appendectomy scar from August 28, 
2002 to May 4, 2007 and in excess of 10 percent from May 5, 
2007.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from August 1998 to 
August 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the RO.  Via that rating decision, the RO granted service 
connection for an appendectomy scar to which it assigned a 
noncompensable evaluation, effective from the date of 
separation from service in August 2002.  The veteran 
disagreed with the assigned evaluation.  He had failed to 
report for an initially scheduled VA examination, but 
following such examination in May 2007, the RO subsequently 
granted an increased evaluation to 10 percent for a painful 
scar, effective from the  date of the May 2007 VA 
examination.  

The issue of an increased evaluation for the principle 
appendectomy scar will be decided, but it appears from the 
evidence on file that the veteran has two additional drainage 
scars attributable to the in-service appendectomy surgery, 
and the issues of entitlement to service connection for and 
right drainage scar and entitlement to service connection for 
a left drainage scar are referred back to the RO for initial 
adjudication.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDING OF FACT

The service-connected appendectomy scar is 20 centimeters in 
length, one to three centimeters in width, and is objectively 
demonstrated to be painful and tender.  


CONCLUSION OF LAW

The criteria for an evaluation of 10 percent for the service-
connected appendectomy scar are met from August 28, 2002, but 
no higher evaluation is warranted at any time under any 
potentially applicable criteria.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2001), Diagnostic 
Codes 7801, 7802, 7803, 7804, 7805 (2007); Fenderson v. West, 
12 Vet. App. 119 (1999)  


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimant of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice in October 2002, 
prior to the issuance of the rating decision now on appeal 
from July 2003.  This notice informed him of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised that he submit any relevant evidence in 
his possession.  Of course, this notice was provided with 
respect to his then-pending claims for service connection.  
However, following the veteran's hearing before the 
undersigned in January 2006, the appeal was remanded in 
May 2006 for additional evidentiary development, which was 
completed in full.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

On remand, the veteran was provided VCAA notice with respect 
to his pending claim for a compensable evaluation.  This 
notice specifically informed him of the evidence necessary to 
obtain a compensable evaluation, and it is certainly 
noteworthy that in the previously issued November 2004 
Statement of the Case, the veteran was provided the schedular 
criteria for compensable evaluations for scars.  Moreover, 
the veteran evidenced actual knowledge of the requirements 
for compensable evaluation for scars in written statements 
and in testimony provided the undersigned in a video 
conference hearing in January 2006.  

The service medical records were collected, and the veteran 
was provided a VA examination for scars with photographs, per 
remand directives, in May 2007.  This examination was 
certainly adequate for rating purposes and, in fact, resulted 
in a compensable evaluation being awarded.  The Board finds 
VCAA is satisfied in this appeal.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Board notes that the US Court of Appeals for Veterans 
Claims (Court) in Vazquez-Flores v. Peake, No. 05-0355 (US 
Vet. App. Jan. 30, 2008) clarified VA's notice obligations in 
increased rating claims.  Although the Board believes that 
the development in this case satisfies the specificity 
requirements of Vazquez, it is also arguable that the instant 
appeal originates from a grant of service connection for the 
disorder at issue, and that Vazquez-Flores is therefore 
inapplicable.  

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole, or of a system or organ of 
the body, to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.  

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
herein, remains an "original claim" and is not a new claim 
for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  
In such cases, separate compensable evaluations may be 
assigned for separate periods of time, but only if such 
distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known to 
the US Court of Appeals for Veterans Claims as "staged" 
ratings.  Id. at 126.

During the pendency of the veteran's claim, the VA's 
regulations dealing with rating skin disabilities, 38 C.F.R. 
§ 4.118, were amended.  See 67 Fed. Reg. 49,596 (July 31, 
2002) (effective August 30, 2002) (the veteran's claim was 
received on August 28, 2002).  However, revised statutory or 
regulatory provisions may not be applied to any time period 
before the effective date of the change.  See 38 U.S.C.A. 
§ 7104(c) (West 2002); VAOPGCPREC 3-2000 (April 10, 2000); 
see also Rhodan v. West, 12 Vet. App. 55, 57 (1998), vacated 
on other grounds at 251 F.3d 166 (Fed. Cir. 1999).

Prior to August 30, 2002, scars which were superficial, 
poorly nourished, with repeated ulceration with slight 
warranted a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7803.  Scars which were superficial, and 
tender and painful objective demonstration warranted a 10 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804.  
Other scars were to be rated on limitation of any part 
affected. warranted a 10 percent evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  

Subsequent to August 30, 2002, the revised Schedule provides 
that scars, other than of the head, face, or neck, that are 
deep or cause limited motion, warrant a 10 percent evaluation 
if they cover an area exceeding 6 square inches, and a 20 
percent evaluation if they cover an area exceeding 12 square 
inches .  38 C.F.R. § 4.118, Diagnostic Code 7801.  Scars, 
other than of the head, face, or neck, that are superficial 
and do not cause limitation of motion, warrant a 10 percent 
evaluation if they cover an area or areas of 144 square 
inches or more.  38 C.F.R. § 4.118, Diagnostic Code 7802.  
Scars which are superficial and unstable where, for any 
reason, there is a frequent loss of covering of the skin over 
the scar, warrant a 10 percent evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  Scars which are superficial 
and painful on examination warrant a 10 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7804.  Other scars will be 
rated upon any limitation of function of the affected part.  
38 C.F.R. § 4.118, Diagnostic Code 7805.  

Standard of Review: When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 4.3.  When the 
positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
inapplicable.  Id. at 1365.

Analysis: The veteran filed his initial claim of service 
connection for an appendectomy scar in the month he was 
separated from service in August 2002.  He was notified of a 
VA examination but failed to report.  Based upon the service 
medical records alone, the RO granted service connection for 
an appendectomy scar with a noncompensable evaluation.  At 
the time of the hearing, the veteran reported that he had 
been unable to report to the initially scheduled VA 
examination because he had just started a new job and he was 
not allowed time off.  He also admitted that he made no 
effort to cancel or reschedule this examination.  He agreed 
to attend a future examination.  

Following the Board's May 2006 remand, the veteran was 
provided a VA examination for scars in May 2007.  This 
examination report indicates that the principal appendectomy 
scar was a vertical 20 centimeters long extending from the 
umbilicus to the suprapubic area, widest at three 
centimeters, and narrowest at one centimeter.  The examiner 
also identified two drainage scars to the left and right of 
this that were two centimeters in size and circular in 
appearance.  He wrote that there was pain and tenderness 
throughout the entire length and width of all of "all three 
scars."  There was, however, no adherence to underlying 
tissue, and no ulceration or breakdown of the skin.  All 
three scars were stable and there was no elevation or 
depression.  Scars were considered superficial with no 
inflammation, edema, or keloid formation.  They were 
hypopigmented when compared to normal color, but there was no 
area of induration or inflexibility of skin, and no 
limitation of motion or function caused by any scars.  
Photographs were taken, are included in the file, and have 
been considered by the Board.  

The Board finds that a preponderance of the evidence is 
against an evaluation in excess of the presently assigned 
10 percent rating for the veteran's principal 20 centimeter 
vertical scar of the abdomen residual to the appendectomy 
surgery performed during service, under any applicable 
Schedular criteria.  This currently assigned 10 percent 
evaluation is proper under 38 C.F.R. § 4.118, Diagnostic 
Code 7804, for a superficial scar which is painful on 
examination (under both the old and current versions of the 
Schedular criteria).  The Board can find no basis for an 
evaluation for this single scar in excess of that 10 percent 
under any applicable Schedular criteria.  It is not shown to 
cause limitation of motion, and it certainly does not exceed 
144 square inches.  It is not shown to be unstable where for 
any reason there is frequent loss of covering of the skin 
over the scar, and there is no evidence that this scar limits 
function of any part affected.  

The RO granted an increased evaluation to 10 percent from the 
date of the VA examination in May 2007.  This is certainly 
because the veteran failed to appear for his initially 
scheduled examination.  See 38 C.F.R. § 3.655 (2007) 
(discussing the consequences of failure to appear for a VA 
medical examination).  The service medical records make clear 
that the veteran was provided an emergency appendectomy that 
is referred to in the operative report as "laborious" and 
which involved a burst appendix, necrotic tissue, and the 
placement of drains.  The veteran claimed disability from 
this surgery the month he was separated from service.  When 
VA examination was performed, the principal appendectomy scar 
was clearly reported to be painful and tender upon 
examination.  Under these circumstances, the Board finds it a 
virtual certainty that the scar has been painful since the 
date of claim, and that the increased evaluation to 10 
percent was warranted from the date of his initial claim in 
August 2002.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2007).  In this regard, the Board 
finds that there has been no showing by the veteran that the 
service connected appendectomy scar has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
more favorable decision.


ORDER

Entitlement to an initial compensable evaluation of 10 
percent for service-connected residuals of the primary 
appendectomy scar from August 28, 2002 is granted, but an 
evaluation excess of 10 percent at any time is denied. 



	                        
____________________________________________
	C. KEDEM
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


